                            Exhibit A




ROCS DE221078.2 76897/001
                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE
In re:                                                       Chapter 11
STrX EIVTE~cTATiNP~iEr1T, II~1C., et al.,l                   Cass No. 1E-1023 (1l~F~d)
                                                             (Jointly Administered)
                             Reorganized Debtors.
                                                             D.I. No. 1814
 ORDER GRANTING FOURTH JOINT MOTION OF THE LITITGATION TRUSTEE
 AND THE REORGANIZED DEBTORS TO EXTEND TIME TO OBJECT TO CLAIMS
         Upon consideration of the motion (the "Motion")2 of Dean A. Ziehl, Litigation Trustee
for the SFX Litigation Trust, as successor in interest to the estates (the "Litigation Trustee")
and the reorganized debtors (the "Reorganized Debtors") in the above-captioned bankruptcy
case for entry of an order (this "O~•der") extending the time by which the Litigation Trustee and
the Reorganized Debtors have authority to object to Claims; and upon consideration of the
Motion having been given; and it appearing that this Court has jurisdiction over this matter
pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that this proceeding is a core proceeding
l The Reorganized Debtors in these Chapter 11 Cases, along with the last four digits of each Reorganized Debtor's
federal tax identification number, if applicable, are: 430R Acq~zisition LLC (7350); Beatport, LLC (1024); Core
Productions LLC (3613); EZ Festivals, LLC (2693); Flavorus, Inc. (7119); ID&T/SFX Mysteryland LLC (6459);
ID&T/SFX North America LLC (5154); ID&T/SFX Q-Dance LL,C (6298); ID&T/SFX Sensation LLC (6460);
ID&T/SFX TomorrowWorld LLC (7238); LETMA Acquisition LLC (0452); Made Event, LLC(1127); Michigan JJ
Holdings LLC (n/a); SFX Acquisition, LLC (1063); SFX Brazil LLC (0047); SFX Canada Inc. (7070); SFX
Development LLC (2102); SFX EDM Holdings Corporation (2460); SFX Entertainment, Inc. (0047); SFX
Entertainment International, Inc. (2987); SFX Entertainment International II, Inc. (1998); SFX Intermediate Holdco
II LLC (5954); SFX Managing Member Inc. (2428); SFX Marketing LLC (7734); SFX Platform &Sponsorship
LLC (9234); SFX Technology Services, Inc.(0402); SFX/AB Live Event Canada, Inc.(6422); SFX/AB Live Event
Intermediate Holdco LLC (8004); SFX/AB Live Event LLC (9703); SFX-94 LLC (5884); SFX-Disco Intermediate
Holdco LLC (5441); SFX-Disco Operating LLC (5441); SFX~ IP LLC (0047); SFX-EMC, Inc. (7765); SFX-
Hudson LLC (0047); SFX-IDT N.A. Holding II LLC (4860); SFX-LIC Operating LLC (0950); SFX-IDT N.A.
Holding LLC (2428); SFX-Nightlife Operating LLC (4673); SFX-Perryscope LLC (4724); SFX-React Operating
LLC (0584); Spring Awakening, LLC (6390); SFXE Netherlands Holdings Cooperatief U.A. (6812); SFXE
Netherlands Holdings B.V. (6898). The Reorganized Debtors' business address is 9242 Beverly Boulevard, Suite
350, Beverly Hills, CA 90210.
2 Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion
DOGS DF:220894.4 76897/001
pursuant to 28 U.S.C. § 157(b)(2); and it appearing that venue of the proceeding and this Motion

are proper pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice having been

given; and no further notice being required; and after due deliberation and sufficient cause

appearing therefor, it is hereby

        ORDERED,that the relief sought in the Motion is granted; and it is further

        ORDERED,that the Claims Objection Bar Date by which the Litigation Trustee and the

Reorganized Debtors must object to Claims is extended to and including January 4, 2019; and it

is further

        ORDERED, that nothing in this Order shall prejudice the Litigation Trustee's and the

Reorganized Debtors' rights to seek further extensions of the Claims Objection Bar Date from

this Court; and it is further

        ORDERED, that this Court shall retain jurisdiction to hear and determine all matters

arising from the implementation of this Order.




DOGS D~220894.4 76897/001
